Citation Nr: 0332666	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  94-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
herniated nucleus pulposus, status post laminectomy, L5-S1, 
left.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On April 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  First, contact the veteran and 
request that he provide a list of the 
names and addresses of all VA and non-
VA doctors and medical care facilities 
(hospitals, HMOs, etc.) who have 
treated him for service-connected 
herniated nucleus pulposus, status post 
laminectomy, L5-S1, from February 1993 
to the present.  Notify the veteran 
that the medical records should also 
include treatment for acute symptoms 
(orthopedic, neurologic or both), 
requiring bed rest prescribed by a 
physician and treatment by a physician 
to include consultation with a 
physician by telephone dating from 
September 23, 2002.  Provide him with 
release forms and ask that a copy be 
signed and returned for each health 
care provider identified. 
 
When the veteran responds, obtain 
records from each health care provider 
he identifies.  If these records can't 
be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA special 
orthopedic and neurologic examinations 
by an orthopedic surgeon and a 
neurologist or other appropriate 
medical specialists, including on a fee 
basis if necessary, for the purpose of 
determining the current nature and 
extent of severity of his service-
connected herniated nucleus pulposus, 
status post laminectomy, L5-S1.  The 
claims file, copies of the criteria for 
rating intervertebral disc syndrome 
under DC 5293 effective prior to 
September 23, 2002 and subsequent to 
September 23, 2002, and a separate copy 
of this memo must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion 
of their examinations.  The examiners 
must annotate the examination reports 
that the claims file was in fact made 
available for review in conjunction 
with the examinations.  All indicated 
tests and studies should be performed.  

The examiners should be requested to 
report the range of motion of the 
lumbar spine in degrees of arc with an 
explanation as to what is the normal 
range of motion of the lumbar spine.  
The examiners should record pertinent 
medical complaints, symptoms and 
clinical findings that pertain to the 
presence or absence of chronic 
orthopedic and/or neurologic 
manifestations that are present, if 
any, and if present the extent, of each 
of the orthopedic and neurologic 
factors provided in the rating criteria 
under Diagnostic Code 5293 for each of 
the rating levels under the criteria in 
effect prior to September 23, 2002 and 
the revised rating criteria effective 
September 23, 2002.  

The examiners should be requested to 
specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, 
results in functional loss.  The 
examiners should carefully elicit all 
of the veteran's subjective complaints 
concerning his lumbar spine and offer 
an opinion as to whether there is 
adequate pathology present to support 
the veteran's subjective complaints.  
It is requested that the examiners also 
provide explicit responses to the 
following questions:

Does the service-connected lumbar spine 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the veteran to perform average 
employment in a civil occupation?

The examiners are requested to comment 
on whether pain is visibly manifested 
on movement of the lumbar spine, and, 
if so, to what extent; the presence and 
degree of, or absence of, muscle 
atrophy attributable to the lumbar 
spine; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the 
service-connected lumbar spine; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbar spine.  
The examiners should also comment on 
whether there are other objective 
indications of the extent of the 
veteran's pain, such as the medication 
he is taking or the type of any 
treatment he is receiving.  Any 
opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





